Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Manolescu, U.S. pat. No. 8,483,669, in view of Perez, U.S. pat. Appl. Pub. No. 2012/0320013.
Per claim 1, Manolescu discloses a sensor data aggregation system comprising:
a)    a sensor interface (210, fig. 2) configured to acquire sensor data from a plurality of sensing devices (204, 208)  at an event/location (see col 6, ln 33-49); and
b)    an aggregation server (212, fig. 2) coupled with the sensor interface and configured to:
i)    aggregate the sensor data from the plurality of sensing devices (col 6, ln 64-67);
ii)    establish an event policy governing collecting and dissemination of the sensor data, e.g., aggregating and delivering data according to predefined categories of interest (col 7, ln 23-45), wherein the event policy also enables one or more remote viewers to remotely control one or more sensing devices of the plurality sensing devices (col 9, ln 43-56), wherein the event policy also allows a remote viewer to directly interact with at least one or more icons/avatars, e.g., selecting upload icon (col 4, ln 9-11), and one or more ecommerce activities associated with the event, e.g., receiving monetary reward for providing sensor data to service provider (col 4, ln 51-61);
iii)    construct an event feed based on the event policy and aggregated sensor data, e.g., transmit the aggregated data to a receiver (col 7, ln 64-67);
iv)    instruct at least one device to present the event feed (see col 8, ln 3-15).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Manolescu with Perez teaching because it would have enabled the users to discover and share sensor data and/or contents with other users more easily i.e., via social network/contact (see Perez, 0028).
Per claims 2-3, Manolescu teaches using mobile devices as sensing devices in a meeting event and/or traffic event (col 8, ln 58-67).
Per claim 4, Manolescu teaches that event policy comprises rules from the event owner, e.g., company or a meeting host (col 9, ln 16-21).
Per claims 5-6, Manolescu teaches that event policy comprises rules from one or more end users, e.g., monitoring traffic to determine alternate route (col 9, ln 21-23).
Per claims 7-9, Manolescu teaches that the event feed comprises a focal point or mod focal point, e.g., receiving heart rate of individual runner or a plurality of runners (col 9, ln 24-27).
Per claims 10-11 and 20, Manolescu teaches the sensor data comprises multi-modal data, e.g., heart rate, speed, etc. (col 9, ln 24-27).

Per claim 13, Perez also teaches that multiple viewing levels comprises a zoom (or close) view (see 0026).
Per claims 15, Manolescu teaches enabling the user to relay/send command or request for data to the sensing devices (col 9, ln 43-56).
Per claims 16-17, Perez teaches that sensor feed comprises curated data that is curated by end users (see par 0029).
Per claim 18, Perez teaches that the curated data is for-fee curated data (see par 0033).
Per claim 19, Manolescu teaches that the event feed comprises bi-directional feed (col 5, ln 54-58).


Response to Arguments
3.	Applicants' arguments filed January 28, 2022 have been fully considered but are deemed moot in view of new grounds of rejection set forth above.
	Applicant alleges that prior art of record fails to teach enabling a remote user to control the sensors and/or interacting with the sensor data.
	Examiner submits that Manolescu teaches enabling a remote user via data aggregation policy to control the sensors, e.g., instructing a sensor device to capture data (see col 7, ln 33-45 and col 9, ln 43-56). And Perez (newly cited art) now teaches using an event sharing policy which includes 

4.	Relevant prior arts including those not replied upon in the rejection are cited in PTO-892 form.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
2/14/22